Citation Nr: 1221015	
Decision Date: 06/15/12    Archive Date: 06/22/12

DOCKET NO.  06-23 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for recurrent urinary tract infections (UTIs).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel



INTRODUCTION

The Veteran served on active duty from January 1979 to June 1983, with periods of reserve service thereafter. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In July 2008, the Board remanded the Veteran's claim to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  The matter has been returned to the Board for further appellate consideration.

The appeal is again REMANDED to the RO via the AMC.  VA will notify the Veteran if further action is required.


REMAND

In its July 2008 remand, the Board noted the Veteran's assertions that recurrent UTIs began in service and had continued to the present.  The Board further noted that service treatment records showed that the Veteran had been diagnosed in December 1982 has having "probable" UTI, and in April 1983 as having "possible" UTI, and that she had been seen on other occasions during service for gynecological and urological complaints.  The Board further noted that, post-service, the Veteran had repeatedly sought treatment for UTIs.  In this regard, a January 1989 service treatment record reflects that the Veteran reported pain on urination and low back pain, and was noted to have had possible UTI.  May 1997 to February 1998 private treatment records reflect complaints of low back pain with painful urination.  A December 2001 private treatment record reflects treatment for a UTI, and a November 2004 private treatment record and December 2004 VA treatment record reflect treatment for recurring UTIs and chronic UTI, respectively.

Accordingly, the Board instructed the RO to schedule the Veteran for a VA medical examination to determine the nature and etiology of any UTI disability, and to render an opinion as to whether it was at least as likely as not that the Veteran now had a chronic UTI or residuals thereof that was/were of service origin.  The examiner was to provide a complete rationale for the opinion.

The Veteran was afforded an examination in August 2008.  At that time, she reported having frequent UTIs since service, and that her symptoms usually presented as dysuria, flank pain, and frequent urination.  The examiner noted a review of the claims file and gave a diagnosis of recurrent UTIs.  The examiner also opined that such recurrent UTIs were less likely than not a continuation of the symptoms of dysuria that the Veteran had while in service.  However, the examiner provided no rationale or explanation for this opinion.  In May 2009, the VA examiner provided an addendum opinion indicating that the claims file was reviewed and that the examiner was unable to say, without resorting to speculation, whether the Veteran's present diagnosis of recurrent UTI was related to her symptoms of dysuria in service.  Again, the examiner provided no rationale or explanation for this opinion.  Thus, neither opinion is adequate to support a decision, and neither opinion conforms to the Board's August 2008 remand instructions.  

In this regard, when a VA medical examiner states that no conclusion as to etiology or diagnosis can be reached without resorting to speculation, it must be clear that the examiner has considered all procurable and assembled data by obtaining all tests and records that might reasonably illuminate the medical analysis.  When the record leaves the issue in doubt, it is the Board's duty to remand for further development.  Also, there must be some assurance that VA exhausted all due diligence in seeking relevant medical information that may have bearing on the requested opinion, and the examiner must explain the basis for not being able to comment conclusively.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  In this case, it is not clear from the May 2009 opinion what other evidence would be necessary in order for an opinion to be non-speculative.   

A remand by the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders, and imposes upon the Secretary of Veterans Affairs a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Also, once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Under these circumstances, the Veteran should be provided an examination and opinion addressing whether she has recurrent UTIs or any other current disability characterized by dysuria, and, if so, whether such disability is related to her period of service, to include her in-service dysuria and UTI symptoms.  See 38 C.F.R. § 3.159(c)(4) (2011); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination with an appropriate examiner to determine the etiology of any recurrent UTIs or any other current disability characterized by dysuria.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, and must review the results of any testing prior to completion of the report.

Following a review of the claims file, to include service and post-service medical records, and the examination results, the examiner is requested to determine whether the Veteran has recurrent UTIs or any other current disability characterized by dysuria.  If such disability is diagnosed, the examiner is requested to offer an opinion as to whether it is at least as likely as not (i.e. a 50 percent probability or more) that any such disability is related to service, to specifically include her in-service dysuria and UTI symptoms, such as those noted in December 1982 and April 1983.

If the examiner notes that an opinion may not be provided without resorting to speculation, the examiner should provide a rationale for the inability to relate the diagnosis to service and should indicate what information, if any, would assist the examiner in making the determination. 

A complete rationale for all opinions must be provided.

2.  Notify the Veteran that it is her responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  

3.  After completing the above development, and any other development deemed necessary, readjudicate the issue on appeal.  If the benefit sought remains denied, provide an additional supplemental statement of the case to the Veteran and her representative, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


